This action was tried upon appeal to the Superior Court and defendant was found guilty, and from judgment pronounced upon such verdict the defendant appealed, assigning error.
There appears in the record the following: "In a charge that was free from error, the Court instructed the jury that they could convict the defendant only of an unlawful sale of liquor or find the defendant not guilty," and "To the foregoing statement the Solicitor and Counsel for the defendant agree, and that it shall be a part of this case on appeal."
At the close of all the evidence the defendant renewed a motion he had theretofore made when the State had rested its case for a dismissal and for a judgment as of nonsuit which was denied, and exception taken. There was a verdict of guilty, whereupon the defendant moved that said verdict be set aside, which was denied. The defendant then moved to set aside the judgment signed, which was overruled, and exception noted.
This case presents but one assignment of error for the consideration of this Court upon appeal, namely, was the evidence introduced sufficient to carry to the jury the issue as to a sale of liquor by the appellant, Will Johnson? The court below held that there was such evidence and submitted such issue to the jury. In this holding we think there was no error.
We have read carefully the record of the evidence and we are constrained to hold that there was sufficient evidence, and since the Solicitor and counsel for the defendant agreed in the outset that the only verdicts that could be rendered in this case were those of guilty of the defendant in making sale of liquor or not guilty, we hold that there was no error in submitting the issue.
In the judgment below we find
No error. *Page 703